The action was brought to recover damages for the death of plaintiff’s intestate, an infant of seven years, as a result of a collapse of a pile of subway contact rails which the defendant, The City of New York, caused to be stored in a vacant lot which it owned and which faced on Marion street, in the borough of Brooklyn. The collapse occurred as plaintiff’s intestate was walking on the street, in front of the lot, and several of the rails fell on him, causing injuries that resulted in his death. Five corporations were joined with the city as defendants, but as to them the action was discontinued, leaving the city as the sole defendant. The court directed a verdict in favor of defendant. Judgment was entered dismissing the complaint on the merits, and plaintiff appeals. Judgment reversed on the law and a new trial granted, costs to appellant to abide the event. In granting the motion the court stated no negligence on the part of the defendant, The City of New York, had been shown. In our opinion this was error. The circumstances attendant upon the accident were such that the doctrine of res ipsa loquitur applied and would justify the jury in inferring that the rails were negligently piled. It was for the jury to say, on all the evidence, whether negligence on the part of The City of New York had been established. Lazansky, P. J., Hagarty, Carswell, Davis and Johnston, JJ., concur.